Citation Nr: 1522329	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-42 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1964.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

 As the claim for service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.



Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection may be established by either continuity of symptomatology since service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system, such as tinnitus, is listed as a disease under § 3.309 as a chronic disease.  See Fountain v. McDonald, No. 13-0540, slip opinion at 18 (Vet. App. February 9, 2015) (tinnitus is an organic disease of the nervous system).

The service treatment records, including both the entrance and the separation examination, do not contain any complaints, diagnosis, history, or treatment for tinnitus.  The Board further notes that the separation examination does not contain a history from the Veteran for him to report he has tinnitus.

The Veteran has submitted statements that he knew he had ringing or buzzing in his ears and hearing loss while in service but did not know the extent until many years later.  He stated and the records establish that he worked as a jet mechanic, including as crew chief.  He further stated that he and others used minimal, if any, hearing protection   He has had constant bilateral tinnitus since service.

The Board finds that the Veteran is competent to describe ringing in his ears both currently and when it began in service as a jet mechanic crew chief.  Thus, the evidence establishes that the Veteran currently has tinnitus.

The Veteran states that he experienced noise exposure in service and that he noted his tinnitus began in service.  The statements tend to prove a fact, that is, he noticed that tinnitus began in service.  He is also competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus while in service in his MOS as a jet mechanic.  Moreover, the Board finds the Veteran's report of having experienced tinnitus after working on or near jets to also be credible as well as his lay evidence that his tinnitus continued after service.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no direct reports of tinnitus or ringing in the ears, there also is no indication in these records, or any post-service treatment records, that the Veteran ever directly denied tinnitus or a history of tinnitus.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board acknowledges that the opinion of the January 2009 VA examiner is unfavorable.  It appears that the VA examiner relied on the absence of medical evidence to corroborate tinnitus during a period of active duty, which under the circumstances of the case, has minimal probative value as the Board finds that the Veteran is competent and credible to describe tinnitus during a period of active duty and since service.

As the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus is granted. See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As to the Veteran's bilateral hearing loss, he received a VA examination in January 2009.  The VA examiner diagnosed mild to severe sensorineural hearing loss in the right ear and mild to moderate-severe sensorineural hearing loss in the left ear.  The examiner, however, concluded the hearing loss was normal upon separation and it did not appear likely that the hearing loss had its origins in service.  Even if hearing was normal at that time, noting hearing levels in service is not the only basis that the Veteran may receive service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The examiner noted that the Veteran's post-service noise exposure consisted of his work in his civilian occupation as an electrician.  There was no discussion whether this did or did not have an effect on the Veteran's current hearing loss disability.  Thus, the VA examiner did not explain how or to what extent was the Veteran's service and post service noise exposure, and the influence each had on the Veteran's hearing loss.  Further, the Veteran's service noise exposure could be the onset for progression of the hearing loss or tinnitus later aggravated by any civilian noise exposure.  Stated another way, even if the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner does not discuss whether the in- service noise exposure could still be a cause, albeit lesser cause, of the hearing loss.  The Board requires medical guidance as to the effect of both service and civilian noise exposure.

The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran a VA examination with an appropriate examiner to determine if the Veteran has a current hearing loss and its etiology.  The claims file should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is requested to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

In the examination, the VA examiner must interview the Veteran in detail as to his service noise exposure, the onset and subsequent history of symptoms, his post-service occupational noise exposure, and his recreational noise exposure.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of noise exposure in service.

The examiner is also asked to discuss the evidence that the Veteran may have damaged his ears at least once and possibly three times in service.  The Veteran stated he hurt his eardrums in a diving accident in service.  The separation examination refers to injuring only the left ear while diving into a pool.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

If the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner should explain whether the in- service noise exposure could still be the originating cause, or a lesser cause of the hearing loss. 

A complete rationale for any opinion offered should be provided.

2.  Thereafter, adjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


